                          THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DELILAH A. GRAHAM-SMITH and
RODNEY SMITH, 1                                   : CIVIL ACTION NO. 3:17-CV-239
                                                  : (JUDGE MARIANI)
        Plaintiffs,                               : (Magistrate Judge Saporito)

                V.

CITY OF WILKES-BARRE, et al.,

        Defendants.


                                   ~             ORDER

        AND NOW, THIS ~                 DAY OF MAY 2021, upon consideration of Magistrate

Judge Saporito's R&R (Doc. 80) and all relevant documents, for the reasons set forth in the

simultaneously filed Memorandum Opinion, IT IS HEREBY ORDERED THAT:

    1. Plaintiffs' objections to the R&R (Doc. 97) are OVERRULED;

    2. The R&R (Doc. 80) is ADOPTED;

    3. Defendants "John Does 1-1 O" are DISMISSED pursuant to Federal Rule of Civil

        Procedure 21;

    4. Defendants motion for summary judgment (Doc. 51) is GRANTED;




        1 On May 4, 2021 , Defendants filed the Suggestion/Statement of Death pursuant to Federal Rule of
Civil Procedure 25 stating that "the death of Delilah A. Graham-Smith ... during the pendency of this action
is noted upon the record." (Doc. 106 at 1.)
